Citation Nr: 1743513	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right acoustic schwannoma.

2. Entitlement to service connection for right ear hearing loss, to include secondary to right acoustic schwannoma.

3. Entitlement to service connection for esophageal disorder, to include secondary to right acoustic schwannoma.

4. Entitlement to service connection for disability manifested by numbness of the hands, to include secondary to right acoustic schwannoma.

5. Entitlement to service connection for disability manifested by numbness of the feet, to include secondary to right acoustic schwannoma.



ORDER

Entitlement to service connection for right acoustic schwannoma is granted.

Entitlement to service connection for right ear hearing loss, to include secondary to right acoustic schwannoma is granted.

Entitlement to service connection for esophageal disorder, to include secondary to right acoustic schwannoma is granted.

Entitlement to service connection for disability manifested by numbness of the hands, to include secondary to right acoustic schwannoma is granted.

Entitlement to service connection for disability manifested by numbness of the feet, to include secondary to right acoustic schwannoma is granted.


FINDINGS OF FACT

1. The Veteran's right acoustic schwannoma is related to active service.

2. The Veteran's right ear hearing loss disability is related to his service-connected right acoustic schwannoma.

3. The Veteran's esophageal disorder is related to his service-connected right acoustic schwannoma.

4. The Veteran's disability manifested by numbness of the hands is related to his service-connected right acoustic schwannoma.

5. The Veteran's disability manifested by numbness of the feet is related to his service-connected right acoustic schwannoma.


CONCLUSIONS OF LAW

1. The criteria for service connection for acoustic schwannoma have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).

3. The criteria for service connection for esophageal disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).

4. The criteria for service connection for disability manifested by numbness of the hands have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).

5. The criteria for service connection for disability manifested by numbness of the feet have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from January 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

In July 2017, the Veteran testified at a Travel Board Hearing in St. Petersburg, Florida before the undersigned. A transcript of the hearing has been associated with the claims file.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for right acoustic schwannoma.

The Veteran contends that he has right acoustic schwannoma related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's right acoustic schwannoma is etiologically related to, or aggravated by, an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's right acoustic schwannoma is etiologically related to the Veteran's active service.

In a July 2017 private medical letter, the Veteran's treating physician opined that after reviewing the Veteran's medical and military history, it is as least as likely as not that the Veteran's acoustic schwannoma is a direct result of his military service. The private physician's conclusion is based in part on the lack of family history of acoustic schwannoma, the Veteran's acoustic trauma while serving in a combat zone, and his exposure to herbicides during service.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for acoustic schwannoma and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for acoustic schwannoma is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for right ear hearing loss, to include secondary to right acoustic schwannoma.

The Veteran contends that he has a right ear hearing loss disability related to his right acoustic schwannoma.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of right ear hearing loss disability is caused or aggravated by his service-connected right acoustic schwannoma.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's right ear hearing loss disability is caused by his service-connected right acoustic schwannoma.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

An April 2011 private audiogram report revealed right ear pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+

Based on the foregoing, the Veteran has a right ear hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385.

The April 2011 VA examiner found the Veteran's right ear hearing loss was subsequent to the removal of a right ear acoustic neuroma.

In the July 2017 private medical letter, the Veteran's treating physician concluded that the Veteran has total hearing loss in his right ear due to his service-connected acoustic schwannoma and subsequent surgery.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for right ear hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for right ear hearing loss disability is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for esophageal disorder, disability manifested by numbness of the hands, and disability manifested by numbness of the feet to include secondary to right acoustic schwannoma.

The Veteran contends that he has an esophageal disorder and numbness of the hands the feet related to his right acoustic schwannoma.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of an esophageal disorder and numbness of the hands the feet are caused or aggravated by his service-connected right acoustic schwannoma.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's esophageal disorder and numbness of the hands the feet are caused by his service-connected right acoustic schwannoma.

In the July 2017 private medical letter, the Veteran's treating physician of over 40 years concluded that the Veteran has an esophageal condition (difficulty swallowing) and numbness of the hands the feet as a result of his service-connected acoustic schwannoma and subsequent surgery. 

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for esophageal condition and numbness of the hands the feet and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for esophageal condition and numbness of the hands the feet is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [The American Legion]
Department of Veterans Affairs


